Case 1:18-cv-00681-RJL Document 180-3 Filed 04/15/20 Page 1 of 3




                 EXHIBIT 2
4/14/2020                          Gmail - New Subpoena
                       Case 1:18-cv-00681-RJL           Needed - Oath
                                                    Document          File No. 445587
                                                                   180-3       Filed and Civil Action Page
                                                                                      04/15/20        No. 18-cv-0681
                                                                                                              2 of 3


                                                                                         Eden Quainton <equainton@gmail.com>



  New Subpoena Needed - Oath File No. 445587 and Civil Action No. 18-cv-0681
  3 messages

  Civil Subpoenas <civilsubpoenas@teamaol.com>                                                          Tue, Mar 31, 2020 at 3:11 PM
  To: equainton@gmail.com

    Greetings:

    Oath Inc., successor to AOL Inc. (“Oath”), is in receipt of your subpoena in the above referenced matter. Unfortunately we
    are not able to process your Subpoena as it is made out to the wrong legal entity. As of June 13, 2017, Verizon
    completed their purchase of Yahoo and merged AOL Inc. and Yahoo together. For AOL accounts the successor
    company is known as:

    Oath Inc.
    Custodian of Records
    22000 AOL Way
    Dulles, VA 20166

    This includes: AOL.com, AIM.com, CompuServe, Netscape, & verizon.net accounts.


    For Yahoo accounts it is:

    Oath Holdings Inc.
    Custodian of Records
    701 First Avenue
    Sunnyvale, CA 94089

    For civil matters both entities must be served through our registered agent in your state. Our registered service agent is:


     CT Corporation


    https://ct.wolterskluwer.com/sop-locations

    Best Regards,
    Greg
    Oath Inc. Legal

            202003231758.pdf
            631K


  Eden Quainton <equainton@gmail.com>                                                          Tue, Mar 31, 2020 at 3:33 PM
  To: "Gottlieb, Michael" <MGottlieb@willkie.com>, Joshua Riley <jriley@bsfllp.com>, Meryl Governski
  <mgovernski@bsfllp.com>, "Hall, Samuel (SHall@willkie.com)" <SHall@willkie.com>, Kristin Bender <kbender@bsfllp.com>

    Counsel,

    Is it your view that the issuance of a subpoena in response to the correspondence below requires approval from Judge
    Leon, or would correcting the address and reissuing the subpoena be a ministerial act pursuant to a subpoena validly
    issued within the discovery period? Please let me know your position.

    Eden
    [Quoted text hidden]
    --
    Eden P. Quainton
    Quainton Law, PLLC
https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permthid=thread-f%3A1662707959835350263&simpl=msg-f%3A166270795983…   1/2
4/14/2020                          Gmail - New Subpoena
                       Case 1:18-cv-00681-RJL           Needed - Oath
                                                    Document          File No. 445587
                                                                   180-3       Filed and Civil Action Page
                                                                                      04/15/20        No. 18-cv-0681
                                                                                                              3 of 3
    1001 Avenue of the Americas, 11th Floor
    New York, NY 10018
    Tel: 212.813.8389
    Fax: 212.813.8390
    Cell: 202.360.6296
    www.quaintonlaw.com

            202003231758.pdf
            631K


  Gottlieb, Michael <MGottlieb@willkie.com>                                                Tue, Mar 31, 2020 at 3:54 PM
  To: Eden Quainton <equainton@gmail.com>, Joshua Riley <jriley@bsfllp.com>, Meryl Governski <mgovernski@bsfllp.com>,
  "Hall, Samuel" <SHall@willkie.com>, Kristin Bender <kbender@bsfllp.com>


    As I read the correspondence and a achment, you are asking not just to correct the address but to change the legal
    en ty to whom the subpoena is addressed. That requires the issuance of a new subpoena, not merely forwarding the
    exis ng subpoena to a new address. Our view is that the Court has expressly prohibited new requests from being
    no ced/served without approval from this point forward and we aren’t empowered to reach agreements otherwise.




    Michael Gottlieb
    Willkie Farr & Gallagher LLP
    1875 K Street, N.W. | Washington, DC 20006-1238
    Direct: +1 202 303 1442 | Fax: +1 202 303 2442
    mgottlieb@willkie.com | vCard | www.willkie.com bio



    From: Eden Quainton [mailto:equainton@gmail.com]
    Sent: Tuesday, March 31, 2020 3:33 PM
    To: Go lieb, Michael <MGottlieb@willkie.com>; Joshua Riley <jriley@bsfllp.com>; Meryl Governski
    <mgovernski@bsfllp.com>; Hall, Samuel <SHall@willkie.com>; Kris n Bender <kbender@bsfllp.com>
    Subject: Fwd: New Subpoena Needed - Oath File No. 445587 and Civil Ac on No. 18-cv-0681



                                                       *** EXTERNAL EMAIL ***

    [Quoted text hidden]




    Important Notice: This email message is intended to be received only by persons entitled to receive the confidential
    information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP presumptively contain
    information that is confidential and legally privileged; email messages to non-clients are normally confidential and may
    also be legally privileged. Please do not read, copy, forward or store this message unless you are an intended
    recipient of it. If you have received this message in error, please forward it back. Willkie Farr & Gallagher LLP is a
    limited liability partnership organized in the United States under the laws of the State of Delaware, which laws limit the
    personal liability of partners.




https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permthid=thread-f%3A1662707959835350263&simpl=msg-f%3A166270795983…   2/2
